Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 6/16/2021. The submission were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of reference U.S. Patent No. 10,721,152. Although the claims at issue are not identical, they are patentably distinct from each other because claims in the instant application (16/946,317) recite features not disclosed by the reference patent (10,721,152).  For instance claim 1 of the instant application (16/946,317) recites the automatically generating, by the analysis tool, a timeline that includes a CPU profile of component activity during the rendering of the web page and a memory snapshot that depicts the components loaded during the rendering of the web page; and displaying, on demand in the display window, the timeline that 
However, automatically generating, by the analysis tool, a timeline that includes a CPU profile of component activity during the rendering of the web page and a memory snapshot that depicts the components loaded during the rendering of the web page are disclosed by Smacinih (US 20140244830 A1, hereinafter Smacinih) (paras. [0014], lines 1-9, monitoring of dynamic web 2.0 sites on a web browser to gather statistics information that can be provided to an analytics engine for analysis and reporting. The content for these web 2.0 sites is populated using dynamic, asynchronous calls (such as Ajax calls). This can be done, in some embodiments, in a fully automated way with just one line of script (such as JavaScript) user code that is inserted into an application script…; [0018], lines 1-9, to monitor dynamic calls, on the JavaScript level in the browser, an application developer inserts a segment 110 of CSM JavaScript code, indicating that the page should be monitored, into a web application 106 on each page where there is a desire to monitor dynamic calls or by inserting on the segment 110 at the master page level...; [0044], lines 1-3, method 400 may further include providing analytic information to a user including one or more of performance reliability, or usage information…); and displaying, on demand in the display window, the timeline (Dynamic Call Data, item 9 Response Receiving time, time spent between when content begins to load and when content is finished loading Callback Time, Table 1; para. [0042], lines 10-12, Response Time spent between when content begins to load Receiving time and when content is finished loading; Dynamic Call Data, item 3 Asynchronous, Table 1; para. [0042], lines 3-4, a determination of whether or not a request is asynchronous; Dynamic Call Data, item 15 Visit identifier) that includes the CPU profile paras. [0017], lines 1-14, client 104 may be a computing device with a web browser or other software capable of downloading applications and displaying them to a user 108… Responses 116 can be returned to the client 104 to provide dynamic content to the user 108. Embodiments can include enhancements to this process to allow for additional information to be collected, analyzed and reported…; [0029], lines 1-5, the dynamic call collected data will be sent to a CSM collector, such as the analytics server 122, via (in some embodiments) HTTP GET requests, and processed by an analytics engine 124 to create reports 126 that can be provided to a user…).  
Therefore, considering Smacinih and Cordasco’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of application to have combined automatic gathering of analytic information for dynamic web applications of Smacinih with the real-time reporting of Cordasco, by incorporating in Smacinih’s method with Cordasco's processing of real-time web analytics to provide up to date metrics to enhance the user experience.
Instant Application 16/946,317
Patent No. 10,721,152
Claim 1. A method in an analysis tool that executes on a client computer for dynamically analyzing client-side performance during the rendering of web content received from a server, the method comprising: automatically capturing in real-time, by the analysis tool while executing on the client computer, while a client application executes executable code written in a scripting language to render a web page, one or more of data identifying components that are created by the client computer during web page rendering, the execution time on the client computer for creating each component, the execution start time for each component, and the components that are initially visible on the client computer when the web page is rendered by the client application; analyzing the captured data, by the analysis tool while executing on the client computer, to determine one or more factors that include one or more of the scripting language cycle duration on the client computer to generate the components, the identification of redundant code executions on the client computer to generate the components, and the prioritization and ordering of code module execution on the client computer to generate the components; generating, by the analysis tool while executing on the client computer, a metric using the one or more factors that characterize the performance of the client application during the rendering of the web page; and displaying the metric in a display window for viewing by a user at the client computer.
A method in an analysis tool that executes on a client computer for dynamically analyzing client-side performance during the rendering of web content received from a server, the method comprising: automatically capturing in real-time, by the analysis tool while executing on the client computer, while a client application executes executable code written in a scripting language to render a web page, data identifying components that are created by the client computer during web page rendering, the execution time on the client computer for creating each component, the execution start time for each component, and the components that are initially visible on the client computer when the web page is rendered by the client application; analyzing the captured data, by the analysis tool while executing on the client computer, as the data is captured to determine a plurality of factors that include the scripting language cycle duration on the client computer to generate the components, the identification of redundant code executions on the client computer to generate the components, and the prioritization and ordering of code module execution on the client computer to generate the components; generating, by the analysis tool while executing on the client computer, a metric using the factors that characterizes the performance of the client application during the rendering of the web page; and displaying the metric in a display window for viewing by a user at the client computer.

Claim 18. The non-transient computer readable media of claim 16, wherein: generating a metric comprises generating a loading progress chart that uses the factors to illustrate the percentage of visible and hidden components created at different times during web page rendering; and displaying the metric comprises displaying the loading progress chart in a display window in the client application.
Claim 3. The method of claim 2, further comprising: displaying, on demand in the 
Claim 17. The non-transient computer readable media of claim 16, wherein: generating a metric comprises generating an insight score that combines the factors according to a formula that takes into account the impact of the factors on the performance of the client application in rendering the web page; and displaying the metric comprises displaying the insight score in a display window in the client application.
The method of claim 1 wherein: generating a metric comprises generating an insight score that combines the factors according to a formula that takes into account the impact of the factors on the performance of the client application in rendering the web page; and displaying the metric comprises displaying the insight score in a display window in the client application.
Claim 2. The method of claim 1 wherein: generating a metric comprises generating an insight score that combines the factors according to a formula that takes into account the impact of the factors on the performance of the client application in rendering the web page; and displaying the metric comprises displaying the insight score in a display window in the client application.
Claim 5. The method of claim 1 wherein: generating a metric comprises generating a loading progress chart that uses the factors to illustrate the percentage of visible and hidden components created at different times during web page rendering; and displaying the metric comprises displaying the loading progress chart in a display window in the client application.
The method of claim 1 wherein: generating a metric comprises generating a loading progress chart that uses the factors to illustrate the percentage of visible and hidden components created at different times during web page rendering; and displaying the metric comprises displaying the loading progress chart in a display window in the client application.
The method of claim 5, wherein displaying the metric further comprises displaying a wire frame that identifies which components are visible components and which components are hidden components.
Claim 4. The method of claim 3, wherein displaying the metric further comprises displaying a wire frame that identifies which components are visible components and which components are hidden components.
Claim 7. The method of claim 5, further comprising: recommending a change in component creation or rendering order to prioritize the rendering of visible components before the rendering of hidden components.
Claim 5. The method of claim 3, further comprising: recommending a change in component creation or rendering order to prioritize the rendering of visible components before the rendering of hidden components.
Claim 8. The method of claim 1 wherein the factors further comprise one or more of an inefficient memory usage analysis factor, a factor identifying code paths that lead to multiple expensive browser render operations and whether these code paths can be better batched, a server time factor, a network overhead factor, a factor identifying overloaded network requests that lead to long response times or large response sizes and whether these network requests can be better batched, and a factor identifying resources such as images, scalable vector graphics (svg), JavaScript (js), and cascading style sheet (css) requests whose delivery can be improved via minification, compression or better cacheability.
The method of claim 1 wherein the factors further comprise one or more of an inefficient memory usage analysis factor, a factor identifying code paths that lead to multiple expensive browser render operations and whether these code paths can be better batched, a server time factor, a network overhead factor, a factor identifying overloaded network requests that lead to long response times or large response sizes and whether these network requests can be better batched, and a factor identifying resources such as images, scalable vector graphics (svg), JavaScript (s), and cascading style sheet (css) requests whose delivery can be improved via minification, compression or better cacheability.

Claim 7. The method of claim 1 wherein the analysis tool is implemented as an extension or plug-in to the client application. 
Claim 10. The method of claim 1 wherein the analysis tool is implemented as a standalone application.
Claim 8. The method of claim 1 wherein the analysis tool is implemented as a standalone application. 
Claim 11. The method of claim 1 wherein the analysis tool is configured to automate the instrumentation of a framework and user code developed with the framework.
The method of claim 1 wherein the analysis tool is configured to automate the instrumentation of a framework and user code developed with the framework. 
An analysis tool that executes on a client computer for dynamically analyzing client-side performance during the rendering of web content received from a server, the analysis tool comprising one or more processor configured by programming instructions on non-transitory computer readable media to: automatically capture in real-time, while executing on the client computer, while a client application executes executable code written in a scripting language to render a web page, one or more  of data identifying components that are created by the client computer during web page rendering, the execution time on the client computer for creating each component, the execution start time for each component, and the components that are initially visible on the client computer when the web page is rendered by the client application; analyze the captured data, while executing on the client computer, to determine one or more factors that include one or more of the scripting language cycle duration on the client computer to generate the components, the identification of redundant code executions on the client computer to generate the components, and the prioritization and ordering of code module execution on the client computer to generate the components; generate, while executing on the client computer, a metric using the one or more factors that characterize the performance of the client application during the rendering of the web page; and display the metric in a display window for viewing by a user at the client computer.
An analysis tool that executes on a client computer for dynamically analyzing client-side performance during the rendering of web content received from a server, the analysis tool comprising one or more processor configured by programming instructions on non-transient computer readable media to: automatically capture in real-time while executing on the client computer while a client application executes executable code written in a scripting language to render a web page, data identifying components that are created by the client computer during web page rendering, the execution time on the client computer for creating each component, the execution start time for each component, and the components that are initially visible on the client computer when the web page is rendered by the client application; analyze the captured data while executing on the client computer as the data is captured to determine a plurality of factors that include the scripting language cycle duration on the client computer to generate the components, the identification of redundant code executions on the client computer to generate the components, and the prioritization and ordering of code module execution on the client computer to generate the components; generate while executing on the client computer a metric using the factors that characterizes the performance of the client application during the rendering of the web page; and display the metric in a display window for viewing by a user at the client computer.

Claim 18. The non-transient computer readable media of claim 16, wherein: generating a metric comprises generating a loading progress chart that uses the factors to illustrate the percentage of visible and hidden components created at different times during web page rendering; and displaying the metric comprises displaying the loading progress chart in a display window in the client application.

Claim 17. The non-transient computer readable media of claim 16, wherein: generating a metric comprises generating an insight score that combines the factors according to a formula that takes into account the impact of the factors on the performance of the client application in rendering the web page; and displaying the metric comprises displaying the insight score in a display window in the client application.
Claim 15. The analysis tool of claim 12, wherein: to generate a metric, the analysis tool is configured to generate an insight score that combines the factors according to a formula that takes into account the impact of the factors on the performance of the client application in rendering the web page; and to display the metric, the analysis tool is configured to display the insight score in a display window in the client application.
The analysis tool of claim 10, wherein: to generating a metric, the analysis tool is configured to generate an insight score that combines the factors according to a formula that takes into account the impact of the factors on the performance of the client application in rendering the web page; and to display the metric, the analysis tool is configured to display the insight score in a display window in the client application.
The analysis tool of claim 12, wherein: to generate a metric, the analysis tool is configured to generate a loading progress chart that uses the factors to illustrate the percentage of visible and hidden components created at different times during web page rendering; and to display the metric, the analysis tool is configured to display the loading progress chart in a display window in the client application.
Claim 12. The analysis tool of claim 10, wherein: to generate a metric, the analysis tool is configured to generate a loading progress chart that uses the factors to illustrate the percentage of visible and hidden components created at different times during web page rendering; and to display the metric, the analysis tool is configured to display the loading progress chart in a display window in the client application.
Claim 17. The analysis tool of claim 16, wherein to display the metric, the analysis tool is configured to display a wire frame that identifies which components are visible components and which components are hidden components.
Claim 13. The analysis tool of claim 12, wherein to display the metric, the analysis tool is configured to display a wire frame that identifies which components are visible components and which components are hidden components. 
The analysis tool of claim 16, further configured to: recommend a change in component creation or rendering order to prioritize the rendering of visible components before the rendering of hidden components.
Claim 14. The analysis tool of claim 12, further configured to: recommend a change in component creation or rendering order to prioritize the rendering of visible components before the rendering of hidden components.
Claim 19. The analysis tool of claim 12, wherein the factors further comprise one or more of an inefficient memory usage analysis factor, a factor identifying code paths that lead to multiple expensive browser render operations and whether these code paths can be better batched, a server time factor, a network overhead factor, a factor identifying overloaded network requests that lead to long response times or large response sizes and whether these network requests can be better batched, and a factor identifying resources such as images, scalable vector graphics (svg), JavaScript (js), and cascading style sheet (css) requests whose delivery can be improved via minification, compression or better cacheability.
10, wherein the factors further comprise one or more of an inefficient memory usage analysis factor, a factor identifying code paths that lead to multiple expensive browser render operations and whether these code paths can be better batched, a server time factor, a network overhead factor, a factor identifying overloaded network requests that lead to long response times or large response sizes and whether these network requests can be better batched, and a factor identifying resources such as images, scalable vector graphics (svg), JavaScript (s), and cascading style sheet (css) requests whose delivery can be improved via minification, compression or better cacheability.
Non-transitory computer readable media encoded with programming instructions configurable to perform a method in an analysis tool that executes on a client computer for dynamically analyzing client-side performance during the rendering of web content received from a server, the method comprising: automatically capturing in real-time, by the analysis tool while executing on the client computer, while a client application executes executable code written in a scripting language to render a web page, one or more of data identifying components that are created by the client computer during web page rendering, the execution time on the client computer for creating each component, the execution start time for each component, and the components that are initially visible on the client computer when the web page is rendered by the client application; analyzing the captured data, by the analysis tool while executing on the client computer, to determine one or more factors that include one or more of the scripting language cycle duration on the client computer to generate the components, the identification of redundant code executions on the client computer to generate the components, and the prioritization and ordering of code module execution on the client computer to generate the components; generating, by the analysis tool while executing on the client computer, a metric using the one or more factors that characterize the performance of the client application during the rendering of the web page; and displaying the metric in a display window for viewing by a user at the client computer.
Non-transient computer readable media encoded with programming instructions configurable to perform a method in an analysis tool that executes on a client computer for dynamically analyzing client-side performance during the rendering of web content received from a server, the method comprising: automatically capturing in real-time, by the analysis tool while executing on the client computer, while a client application executes executable code written in a scripting language to render a web page, data identifying components that are created by the client computer during web page rendering, the execution time on the client computer for creating each component, the execution start time for each component, and the components that are initially visible on the client computer when the web page is rendered by the client application; analyzing the captured data, by the analysis tool while executing on the client computer, as the data is captured to determine a plurality of factors that include the scripting language cycle duration on the client computer to generate the components, the identification of redundant code executions on the client computer to generate the components, and the prioritization and ordering of code module execution on the client computer to generate the components; generating, by the analysis tool while executing on the client computer, a metric using the factors that characterizes the performance of the client application during the rendering of the web page; and displaying the metric in a display window for viewing by a user at the client computer.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See PTO-892 Notice of References Cited.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THORNE E WAUGH whose telephone number is (571)270-0434.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARIO ETIENNE can be reached on (571)272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





6/18/2021
/THORNE E WAUGH/Examiner, Art Unit 2457                                                                                                                                                                                                        
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457